Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1-37: (Canceled)

38. (Currently Amended) A computer program product for managing document annotations in a publish/subscribe system as carried out at a publishing system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
create annotations of a document, the annotations including reference to locations for display of the annotations in relation to display of the document; 
store the annotations separately from the document; 
name a set of the annotations using at least one tag;

publish the set of the annotations to a publish/subscribe broker for access by the subscribing users;
wherein the setting the access permissions based on the at least one constraint is applied based on a subscription time of the subscribing user, and wherein the access permissions are not applied based on a displaying time of the subscribing user.

39. (Currently Amended) A computer program product for managing document annotations in a publish/subscribe system as carried out at a publishing system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
create annotations of a document, the annotations including reference to locations for display of the annotations in relation to display of the document; 
store the annotations separately from the document; 
name a set of the annotations using at least one tag;
set roles and permissions for use of the set of the annotations by subscribing users including setting access permissions based on at least one constraint selected from a group consisting of a time constraint and a location constraint of a subscribing user; and
;
wherein the setting the access permissions based on the at least one constraint is applied based on a subscription location of the subscribing user, and wherein the access permissions are not applied based on a displaying location of the subscribing user.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance
	Claims 38 and 39 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 38 and 39:
See Patent Board Decision dated 8/24/21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        1/29/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176